Citation Nr: 1541381	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active air service from August 1974 to August 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2015.  A transcript of that hearing has been associated with the record.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Veteran asserted that he has a skin disability that had its onset during active service.  He has reported that he received treatment for a rash while he was in active service.  He has also submitted a statement from his ex-spouse in which she reported that she was married to the Veteran while he was in active service and that she remembered that he had a rash on his arms that later spread to his neck, torso, and groin areas.

The service medical records are silent for treatment for a rash or skin disability while the Veteran was in active service.  However, the Veteran reported on the April 1978 separation examination Report of Medical History that he had skin problems during service and he was noted to have been positive for a fungal infection at separation.  Additionally, it appears that the Veteran's service medical records may be incomplete as the only medical records on file are entrance and separation examination reports.  

Further, the Veteran has reported that he sought treatment for a rash within one year of separation from active service at Dover Air Force Base (AFB).  He reported that at that time, his wife was still in active service and he sought treatment at the AFB as her dependent spouse.  Because the Veteran has stated that he sought treatment shortly after separation from active service as a dependent, the Board concludes that the Veteran's actual service medical records may have been associated with the dependent treatment records.  There have been no attempts to obtain the identified dependent treatment records, which may include service medical records or records of treatment shortly after service.

Therefore, the Board finds that attempts to identify and obtain the remainder of the Veteran's service medical records and any and all dependent treatment records should be made before a decision is made in this case.  

Additionally, the Veteran reported at the July 2015 Board hearing that he had sought treatment for a rash at VA since separation from active service.  However, there are no VA treatment records associated with the claims file.  Therefore, current VA Medical Center treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct the appropriate development to identify and obtain any additional service medical records not already associated with the claims file, to include identifying and obtaining records of treatment the Veteran received at Dover AFB as an active service member's dependent spouse following separation from active service.

2.  Identify and obtain any outstanding VA and private treatment records not already associated with the record.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

